DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action is in response to Applicant's communication filed May 21, 2022 in response to the Office action dated February 17, 2022 Claims 1, 3, 9, 11, 17 and 20 have been amended. Claims 1 – 20 are pending in this application.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 9 recites a first coherent master to receive cache line eviction data from a cache subsystem. The coherent slave to process the cache line eviction data.
Claim 10 recites the first coherent master is configured to communicate a response to the cache subsystem indicating ownership of the cache line eviction transaction and to release the cache subsystem of the cache line eviction transaction.
Claim 11 recites the coherent slave to process the cache line eviction data by: -42-AMD Reference No.: 200058-US-NPcommunicating the cache line eviction data to a memory controller and communicating a response to the first coherent master to indicate the cache line eviction transaction is complete.
Claim 12 recites the first coherent master to receive a coherency probe for cache line data corresponding to the memory address associated with the cache line eviction data and to delay a coherency probe response. The coherent slave to process the cache line eviction data.
Claim 13 recites the first coherent master to communicate a probe miss to the second coherent master. The coherent slave to provide updated cache line data corresponding to the cache line eviction data to the second coherent master.
Claim 14 recites the first coherent master to receive a command to hold the cache line eviction transaction and to communicate a probe miss to the second coherent master. The coherent slave to provide updated cache line data and to process the cache line eviction data.
Claim 15 recites the first coherent master to: receive a coherency probe for cache line data and to communicate a probe response and to release the hold on the cache line eviction data. The second coherent master to receive the cache line eviction data. The coherent slave to process the cache line eviction data.
Claim 16 recites the first coherent master to receive a command to hold the cache line eviction transaction and to determine the hazard condition is false and to release the hold on the transaction. The coherent slave to process the cache line eviction data.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Applicant points to devices [instant specification ¶ 0018, 0030] such as processor cores, caches, memory controllers, or buffers as the structure for the coherent slaves and coherent masters. Applicant makes this clear on the record in the applicant arguments (see pages 12 – 14) dated May 31, 2022.

Claim Rejections - 35 USC § 112

Applicant has overcome 112(a) and 112(b) rejections by stating on the record what the corresponding structure, material, or acts in the written description of the specification, perform the claimed function. Therefore these rejections from non-final dated February 17, 2022 are hereby withdrawn.

Claim Rejections - 35 USC § 102
	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, 11, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowlands (US Patent Application 2003/0018856).

Regarding claim 1, Rowlands teaches a method for processing a cache line eviction transaction, the method comprising: receiving cache line eviction data from a cache subsystem (¶  0041) "For example, the L2 cache 14 may be given priority arbitration on the bus 24 to perform eviction write transactions, thus ensuring that the block is read shortly after being selected." Mentions performing eviction transactions.
and processing the received cache line eviction data over a prioritized channel by updating a memory with the cache line eviction data. (¶ 0041, 0056) “It is noted that the queuing of the address B may extend into the high phase of the next clock cycle, if desired. The L2 cache 14 begins arbitrating for the bus 24 to perform the write transaction for the eviction.” Mentions using a priority arbitration on the bus (priority channel) to perform eviction write transactions. Wherein the bus can perform write transactions.

Regarding claim 2, Rowlands teaches prior to the processing of the cache line eviction data, releasing the cache subsystem for processing other transactions after the receiving the cache line eviction data (¶ 0041)  " It is noted that, since reading the evicted cache block from the data memory 42 is delayed from selection of the cache block for eviction, a mechanism may be employed to ensure that the evicted cache block is not overwritten prior to reading evicted cache block.” Mentions reading (processing other transactions) before evicting cache block (processing of the cache line eviction data).

Regarding claim 9, Rowlands teaches an apparatus to process a cache line eviction transaction, the apparatus comprising: a first coherent master to  receive cache line eviction data from a cache subsystem corresponding to the first coherent master and to communicate the cache line eviction data to a coherent slave over a prioritized channel (¶ 0020, 0041) “Thus, each of the processors 12A-12B, the L2 cache 14, the memory controller 16, and the 1/0 bridges 20A-20B may be an agent on the bus 24 for the illustrated embodiment.” , "For example, the L2 cache 14 may be given priority arbitration on the bus 24 to perform eviction write transactions, thus ensuring that the block is read shortly after being selected." Mentions using a priority arbitration on the bus (priority channel) to perform data writes (communicates). Mentions the use of multiple agents (memory controllers (CPU subsystem)). 
and the coherent slave to process the cache line eviction data based on the receipt of the cache line eviction data over the prioritized channel by updating a memory with the cache line eviction data. (¶ 0041, 0056) “It is noted that the queuing of the address B may extend into the high phase of the next clock cycle, if desired. The L2 cache 14 begins arbitrating for the bus 24 to perform the write transaction for the eviction.” Mentions using a priority arbitration on the bus (priority channel) to perform eviction write transactions. Wherein the bus can perform write transactions.

Regarding claim 11, Rowlands teaches the coherent slave is further configured to process the cache line eviction data by: communicating the cache line eviction data to a memory controller to update a memory location corresponding to the cache line eviction data (¶ 0035) "If one or more addresses are stored in the evict buffer 50, the control circuit 46 may arbitrate (using the arbitration lines 28) for the address bus 30. Once the address bus 30 is granted to the L2 cache 14, the control circuit 46 may cause the address from the evict buffer 50 to be driven on the address bus 30 as a write transaction ( e.g. through the A Out circuit 54A and Clout circuit 54C).” Wherein driving the write transaction (updating a memory location) uses the address bus (memory controller).
and communicating a response to the first coherent master to indicate the cache line eviction transaction is complete to release the first coherent master of the cache line eviction transaction. (¶ 0038) “The tag of the evicted cache block is invalidated as well, to indicate that the evicted cache block is no longer stored in the L2 cache 14.” Wherein invalidating (indication) after an eviction allows for subsequent operations (release).

Regarding claim 15, Rowlands teaches prior to the receiving of the cache line eviction data from the cache subsystem, the first coherent master to: receive a coherency probe for cache line data corresponding to the memory address associated with the cache line eviction data, the coherency probe originating from a request for the cache line data from a second coherent master (¶ 0040 - 0041) "reusing the hardware already used to perform cache accesses for transactions initiated by other agents.” , “It is noted that, since reading the evicted cache block from the data memory 42 is delayed from selection of the cache block for eviction, a mechanism may be employed to ensure that the evicted cache block is not overwritten prior to reading evicted cache block. For example, the L2 cache 14 may be given priority arbitration on the bus 24 to perform eviction write transactions, thus ensuring that the block is read shortly after being selected.” Mentions using hardware for transactions (requests) from other agents (masters, slaves, probes) wherein the initiating agent is a second master. 
the first coherent master to hold on the cache line eviction data (¶ 0041) Mentions delaying (holding) eviction block (line data).
communicating a probe response with the data to the second coherent master (¶ 0040 - 0041) Wherein the block (line data) is read by the initiating agent. Where returning the read is understood as a probe response.
and after the processing of the data at the coherent slave, the second coherent master to receive the data from the coherent slave and the first coherent master to release the hold on the data based on the transaction completing at the coherent slave (¶ 0040 - 0041) Wherein the read is returned to the initiating agent and the eviction is performed (released) following. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5, 7 – 8, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowlands and further in view of Eyole (US Patent Application 2021/0117200).

Regarding claim 3, Rowlands teaches processing cache line eviction data and updating the memory by writing the cache line eviction data to the memory at a memory address associated with the cache line eviction data. (¶ 0040) “Using the initiating of the write transaction to write the evicted cache block to memory” Mentions evicting cache to memory.

Rowlands may not teach processing the data before processing lower priority transactions.

Eyole teaches processing the data before processing lower priority transactions (¶ 0096)  "The hazard detection circuitry 333 prevents forwarding of the load request to the load handling circuitry until after the modification indicated by the write notification is known to have completed.” Mentions preventing forwarding (lower priority transactions) data until after write (processing) of data is performed. [Examiner notes processing the data is understood in view of the specs as referring to reading from a slave before a cache eviction (lower priority transaction) (Applicant Specs ¶ 0055) ]

Rowlands and Eyole are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Rowlands and Eyole before him or her to modify the cache eviction of Rowlands to include the hazard detection circuitry of Eyole. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing memory collisions. (Eyole ¶ 0067) Therefore, it would have been obvious to combine Rowlands and Eyole to obtain the claimed invention as specified in the instant application claims.

Regarding claim 4, Rowlands teaches processing cache line eviction data. (¶ 0040)  Mentions cache eviction.

Rowlands may not teach prior to the processing of data, processing a coherency probe for data corresponding to the memory address associated with the data, the coherency probe originating from a request for the data from a coherent master.

Eyole teaches prior to the processing of data, processing a coherency probe for data corresponding to the memory address associated with the data, the coherency probe originating from a request for the data from a coherent master. (¶ 0096) "The hazard detection circuitry 333 prevents forwarding of the load request to the load handling circuitry until after the modification indicated by the write notification is known to have completed.” Mentions a request (probe) for a load (of data) from the load requesting (coherent master) circuitry.
and delaying sending a coherency probe response until after the processing of the cache line eviction data. (¶ 0096) Does not forward (respond) to the load requesting circuitry until the write (processing) had completed.

The same motivation that was utilized for combining Rowlands and Eyole as set forth in claim 3 is equally applicable to claim 4.

Regarding claim 5, Rowlands teaches after sending of the coherency probe response, requesting data from memory to provide the updated cache line eviction data to the coherent master. (¶ 0025) “If a miss is detected by the L2 cache 14, or the memory transaction is noncacheable, the memory controller 16 may access the memory 26 to perform the read or write operation.” After a miss in cache (response) memory is accessed for the missing (updated) data. 

Regarding claim 7, Rowlands teaches after the processing of the cache line eviction data: holding the cache line eviction transaction (¶  0041) "Alternatively, a data buffer similar to data buffer 48 may be provided to buffer input (fill) data until the underlying evicted cache block has been read." Mentions buffering (holding) data (cache line data).
processing of the cache line eviction data (¶ 0041) Mentions cache eviction transactions.
and requesting data from memory to provide the updated cache line eviction data to the coherent master based on a probe miss response (¶ 0025) “If a miss is detected by the L2 cache 14, or the memory transaction is noncacheable, the memory controller 16 may access the memory 26 to perform the read or write operation. The memory controller 16 may be designed to access any” After a miss in cache (response) memory is accessed for the missing (updated) data.

Rowlands may not teach holding the cache line eviction transaction based on an indication of a hazard condition; after the processing of the cache line eviction data, processing a coherency probe for cache line data corresponding to the memory address associated with the cache line eviction data, the coherency probe originating from a request for the cache line data from a coherent master.

Eyole teaches holding the cache line eviction transaction based on an indication of a hazard condition; (¶ 0096) "The hazard detection circuitry 333 prevents forwarding of the load request to the load handling circuitry until after the modification indicated by the write notification is known to have completed.” Mentions prevention of load according to a hazard.
after the processing of the cache line eviction data, processing a coherency probe for cache line data corresponding to the memory address associated with the cache line eviction data, the coherency probe originating from a request for the cache line data from a coherent master (¶ 0096) “the hazard detection circuitry 333 signals to the recoalescing circuitry that the relevant result of the relevant load request should not be returned.” Signals (processes) that data was not able to be read to the recoalescing circuitry(probe).

The same motivation that was utilized for combining Rowlands and Eyole as set forth in claim 3 is equally applicable to claim 7.

Regarding claim 8, Rowlands teaches cache eviction transactions (¶  0041) Mentions cache eviction.
and holding cache line eviction data between transactions (¶  0041) Mentions buffering (holding) eviction block (data) until the eviction block read by another agent has finished.

Rowlands may not teach prior to the receiving of the cache line eviction data the cache subsystem, processing a coherency probe for cache line data corresponding to the memory address associated with the cache line eviction data, the coherency probe originating from a request for the cache line data from a coherent master; receiving, at the coherent master, a probe response with the cache line data; and after the processing of the cache line eviction data at a coherent slave, holding the cache line eviction data until the coherent master receives the cache line eviction data; and -41-AMD Reference No.: 200058-US-NPreleasing the hold on the cache line eviction data to complete the cache line eviction transaction.

Eyole teaches prior to the receiving of the cache line eviction data the cache subsystem, processing a coherency probe for cache line data corresponding to the memory address associated with the cache line eviction data, the coherency probe originating from a request for the cache line data from a coherent master; receiving, at the coherent master, a probe response with the cache line data; and after the processing of the cache line eviction data at a coherent slave, holding the cache line eviction data until the coherent master receives the cache line eviction data; (¶ 0095) “If the external apparatus is waiting for an acknowledgement signal before it proceeds to perform the write, and ordering rules define that the local load being performed should complete first, then the hazard detection circuitry delays the sending of the corresponding acknowledgement signal until after the cache line has been retrieved.” Wherein the external apparatus (coherent master) waits (holds) until the load (receipt) of the cache line (cache eviction data) to complete. Wherein the acknowledgment is understood as a response.
and -41-AMD Reference No.: 200058-US-NPreleasing the hold on the cache line eviction data to complete the cache line eviction transaction. (¶ 0095) Wherein the acknowledgement enables (releases) the write (eviction).

The same motivation that was utilized for combining Rowlands and Eyole as set forth in claim 3 is equally applicable to claim 8.

Regarding claim 12, Rowlands teaches processing cache line eviction data (¶ 0040)  Mentions cache eviction.

Rowlands may not teach the first coherent master, prior to the communicating of the data to the coherent slave, to receive a coherency probe for data corresponding to the memory address associated with the data, wherein the coherency probe originated from a request for the data from a second coherent master and the first coherent master, in response to the coherency probe and the receiving of the data, to delay a coherency probe response until after the coherent slave processes the cache line eviction data.

Eyole teaches the first coherent master, prior to the communicating of the data to the coherent slave, to receive a coherency probe for data corresponding to the memory address associated with the data, wherein the coherency probe originated from a request for the data from a second coherent master (¶ 0096) "The hazard detection circuitry 333 prevents forwarding of the load request to the load handling circuitry until after the modification indicated by the write notification is known to have completed.” Mentions a request (probe) for a load (of data) from the load requesting ( coherent master) circuitry.
and the first coherent master, in response to the coherency probe and the receiving of the data, to delay a coherency probe response until after the coherent slave processes the cache line eviction data. (¶ 0096) Does not forward (respond) to the load requesting circuitry until the write (processing) had completed.

The same motivation that was utilized for combining Rowlands and Eyole as set forth in claim 3 is equally applicable to claim 12.

Regarding claim 17, Rowlands teaches a method for processing a cache line eviction transaction, the method comprising: receiving a request from a first CPU subsystem for cache line data associated with a memory address (¶ 0040) "reusing the hardware already used to perform cache accesses for transactions initiated by other agents. It is noted that, since reading the evicted cache block from the data memory 42 is delayed from selection of the cache block for eviction, a mechanism may be employed to ensure that the evicted cache block is not overwritten prior to reading evicted cache block. For example, the L2 cache 14 may be given priority arbitration on the bus 24 to perform eviction write transactions, thus ensuring that the block is read shortly after being selected.” Mentions using hardware for transactions (requests) from other agents (masters, slaves, probes).
communicating cache line eviction data corresponding to the memory address of the requested cache line data from a second CPU subsystem to a home node over a prioritized channel (¶ 0041) Mentions cache eviction using a priority arbitration bus (prioritized channel).
processing the cache line eviction data received over the prioritized channel by updating a memory with the cache line eviction data (¶ 0041, 0056) “It is noted that the queuing of the address B may extend into the high phase of the next clock cycle, if desired. The L2 cache 14 begins arbitrating for the bus 24 to perform the write transaction for the eviction.” Mentions using a priority arbitration on the bus (priority channel) to perform eviction write transactions. Wherein the bus can perform write transactions.
holding the cache line eviction data (¶  0041) “Alternatively, a data buffer similar to data buffer 48 may be provided to buffer input (fill) data until the underlying evicted cache block has been read” Wherein the data can be buffered (held).
and communicating the cache line eviction data to the first CPU subsystem to complete the cache line eviction transaction (¶ 0041) Mentions writing (completing) the eviction.

Rowlands may not teach detecting a hazard condition between the requested cache line data and the cache line eviction data and holding the cache line eviction data until the hazard condition clears.

Eyole teaches detecting a hazard condition between the requested cache line data and the cache line eviction data {¶ 0095) “the hazard detection circuitry 333 of the coalescing circuitry tracks this access until completion and if a write notification pertaining to this cache line is received whilst it is still in-flight, the hazard detection circuitry takes remedial action…If the external apparatus is waiting for an acknowledgement signal before it proceeds to perform the write, and ordering rules define that the local load being performed should complete first, then the hazard detection circuitry delays the sending of the corresponding acknowledgement signal until after the cache line has been retrieved.” Wherein the hazard circuitry detects a hazard from overlapping operations on cache data (the same memory address for eviction is also being requested).
holding the cache line eviction data until the hazard condition clears; (¶ 0095) Wherein the acknowledgement (only happens after hazard has cleared) allows eviction to move forward.

The same motivation that was utilized for combining Rowlands and Eyole as set forth in claim 3 is equally applicable to claim 17

Regarding claim 20, Rowlands teaches holding cache line eviction data (¶ 0041) “Alternatively, a data buffer similar to data buffer 48 may be provided to buffer input (fill) data until the underlying evicted cache block has been read” Wherein the data can be buffered (held).

Rowlands may not teach -47-AMD Reference No.: 200058-US-NPdetecting the hazard condition at the home node based the second CPU subsystem responding to a probe request for the cache line data with the cache line data before the processing of the cache line eviction data; and the holding of the cache line eviction data until the hazard condition clears further comprises holding the cache line eviction data at the second CPU subsystem until the home node communicates completion of cache line eviction transaction.

Eyole teaches detecting the hazard condition at the home node based on the second CPU subsystem responding to a probe request for the cache line data with the cache line data before the processing of the cache line eviction data; {¶ 0095) “the hazard detection circuitry 333 of the coalescing circuitry tracks this access until completion and if a write notification pertaining to this cache line is received whilst it is still in-flight, the hazard detection circuitry takes remedial action…If the external apparatus is waiting for an acknowledgement signal before it proceeds to perform the write, and ordering rules define that the local load being performed should complete first, then the hazard detection circuitry delays the sending of the corresponding acknowledgement signal until after the cache line has been retrieved.” Wherein the hazard circuitry detects a hazard from overlapping operations on cache data (the same memory address for eviction is also being requested) and the external apparatus is a unique (first) CPU. 
holding the cache line eviction data at the second CPU subsystem until the home node communicates completion of cache line eviction transaction. (¶ 0095) Wherein the acknowledgement is sent following the hazard clearing (first CPU completes transaction (load)).

The same motivation that was utilized for combining Rowlands and Eyole as set forth in claim 3 is equally applicable to claim 20.

Claims 6, 13, 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rowlands and Eyole as applied to claims 4, 12 and 17 above, and further in view of Pierson (US Patent Application 2014/0115272).

Regarding claim 6, Rowlands teaches sending cache line eviction data. (¶ 0041) Mentions reading from block(eviction data).

Rowlands may not teach after sending of the coherency probe response, forwarding the cache line eviction data to the coherent master.

Pierson teaches after sending of the coherency probe response, forwarding the cache line eviction data to the coherent master. (¶ 0061) "the multi-core shared memory controller (MSMC) 700 may need to snoop the other coherent masters to retrieve the latest copy of that cache line." Wherein a master is snooped to provide the latest copy(updated) cache line.

Rowlands, Eyole and Pierson are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Rowlands, Eyole and Pierson before him or her to modify the cache eviction of Rowlands to include the hazard detection circuitry of Eyole and the snooping of Pierson. he suggestion and/or motivation for doing so would be obtaining the advantage of avoiding memory deadlocks. (Pierson ¶ 0022) Therefore, it would have been obvious to combine Rowlands, Eyole and Pierson to obtain the claimed invention as specified in the instant application claims.

Regarding claim 13, Rowlands teaches the first coherent master to communicate a probe miss to the second coherent master (¶ 0025) “If a miss is detected by the L2 cache 14, or the memory transaction is noncacheable, the memory controller 16 may access the memory 26 to perform the read or write operation.” Mentions detection (communication) of a miss.

Rowlands may not teach the first coherent master to communicate a read data request to the coherent slave to provide updated cache line data corresponding to the cache line eviction data to the second coherent master

Pierson teaches the first coherent master to communicate a read data request to the coherent slave to provide updated cache line data corresponding to the cache line eviction data to the second coherent master (¶ 0061 0062, 0065) "the multi-core shared memory controller (MSMC) 700 may need to snoop the other coherent masters to retrieve the latest copy of that cache line." , "FIG. 8 illustrates an interface 800 between one of the processing cores 610 and multi-core shared memory controller 700…and provides all the handshake and signal information needed for communication with processing core 610 as a slave." , "Multiplexer 826 selects either the write data or the Snoop data to transmit to multi-core shared memory controller 700." Wherein one of multiple masters is snooped to provide the latest copy (updated) cache line to another (second) master. Wherein the data is sent (read) via the snoop data line before the write (eviction) is finalized and the mux select is understood as equivalent to a request.

The same motivation that was utilized for combining Rowlands, Eyole and Pierson as set forth in claim 6 is equally applicable to claim 13.

Regarding claim 18, Rowlands teaches processing a cache line eviction transaction (¶ 0040) Mentions cache eviction.

Rowlands may not teach detecting the hazard condition further comprises: detecting the hazard condition at the second CPU subsystem based on receiving a probe requesting the cache line data before the communicating of the cache line eviction data to the home node and at the second CPU subsystem and prior to the communicating the cache line eviction data, sending a request to the home node to provide updated cache line data corresponding to the cache line eviction data to a first core complex.

Eyole teaches detecting the hazard condition further comprises: detecting the hazard condition at the second CPU subsystem based on receiving a probe requesting the cache line data before the communicating of the cache line eviction data to the home node (¶ 0095) "the external apparatus is waiting for an acknowledgement signal before it proceeds to perform the write, and ordering rules define that the local load being performed should complete first, then the hazard detection circuitry delays the sending of the corresponding acknowledgement signal until after the cache line has been retrieved." Mentions hazard detection is sent prior to the write (communication to home node) when the load should complete first (cache line request). Wherein the external apparatus is a unique CPU (first, second, third…). 

Rowlands and Eyole are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Rowlands and Eyole before him or her to modify the cache eviction of Rowlands to include the hazard detection circuitry of Eyole. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing memory collisions. (Eyole ¶ 0067) Therefore, it would have been obvious to combine Rowlands and Eyole to obtain the claimed invention as specified in the instant application claims.

Eyole may not teach at the second CPU subsystem and prior to the communicating the cache line eviction data, sending a request to the home node to provide updated cache line data corresponding to the cache line eviction data to a first core complex.

Pierson teaches at the second CPU subsystem and prior to the communicating the cache line eviction data, sending a request to the home node to provide updated cache line data corresponding to the cache line eviction data to a first core complex. (¶ 0061) "read and write transactions can require snooping other coherent masters… to retrieve the latest copy of that cache line." Wherein a master is snooped (requested) to provide the latest copy(updated) cache line.

The same motivation that was utilized for combining Rowlands, Eyole and Pierson as set forth in claim 6 is equally applicable to claim 18.

Regarding claim 19, Rowlands teaches processing a cache line eviction transaction (¶ 0040) Mentions cache eviction.

Rowlands may not teach detecting the hazard condition further comprises: detecting the hazard condition at the home node based the second CPU subsystem receiving a probe requesting the cache line data after the processing of the cache line eviction data and at the second CPU subsystem and prior to the communicating the cache line eviction data, sending a request to the home node to provide updated cache line data corresponding to the cache line eviction data to the first core complex.

Eyole teaches detecting the hazard condition further comprises: detecting the hazard condition at the home node based the second CPU subsystem receiving a probe requesting the cache line data after the processing of the cache line eviction data (¶ 0096) “The hazard detection circuitry 333 prevents forwarding of the load request to the load handling circuitry until after the modification indicated by the write notification is known to have completed.” Mentions preventing forwarding (providing) data until after write (processing) of data is performed.

The same motivation that was utilized for combining Rowlands and Eyole as set forth in claim 18 is equally applicable to claim 19.

Eyole may not teach at the second CPU subsystem and prior to the communicating the cache line eviction data, sending a request to the home node to provide updated cache line data corresponding to the cache line eviction data to the first core complex.

Pierson teaches at the second CPU subsystem and prior to the communicating the cache line eviction data, sending a request to the home node to provide updated cache line data corresponding to the cache line eviction data to the first core complex (¶ 0061) "read and write transactions can require snooping other coherent masters… to retrieve the latest copy of that cache line." Wherein a master is snooped (requested) to provide the latest copy(updated) cache line.

The same motivation that was utilized for combining Rowlands, Eyole and Pierson as set forth in claim 6 is equally applicable to claim 19.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rowlands and further in view of Ahn (US Patent Application 2011/0219381).

Regarding claim 10, Rowlands teaches the first coherent master is configured to, after receiving the cache line eviction data communicating the cache line eviction data to the coherent slave (¶ 0035) "If one or more addresses are stored in the evict buffer 50, the control circuit 46 may arbitrate (using the arbitration lines 28) for the address bus 30. Once the address bus 30 is granted to the L2 cache 14, the control circuit 46 may cause the address from the evict buffer 50 to be driven on the address bus 30 as a write transaction ( e.g. through the A Out circuit 54A and CTLOut circuit 54C).” Wherein adding (receiving) the address in the evict buffer (cache line eviction data) drives (releases) the data.

Rowlands may not teach before communicating the data to the coherent slave, communicate a response to the subsystem indicating ownership of the transaction to release the subsystem of the transaction.

Ahn teaches before communicating data to the coherent slave, communicate a response to the subsystem indicating ownership of the transaction to release the subsystem of transaction. (¶ 0158) “Aflag 452, one bit which is the allocation prevention flag. This is set during allocation. It is cleared explicitly by software to transfer ownership of the ID back to hardware. While set, it prevents hardware from reusing a speculation ID;” Wherein ownership is changed (released) between hardware (coherent master, slave, subsystem) using Aflag (response).

Rowlands and Ahn are analogous art because they are from the same field of endeavor in computing. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Rowlands and Ahn before him or her to modify the cache eviction of Rowlands to include the ID ownership of Ahn. The suggestion and/or motivation for doing so would be obtaining the advantage of enforcing memory consistency. (Ahn ¶ 0118) Therefore, it would have been obvious to combine Rowlands and Ahn to obtain the claimed invention as specified in the instant application claims.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rowlands, further in view of Eyole and further in view of Pierson.

Regarding claim 14, Rowlands teaches holding the cache line eviction data (¶ 0041) "Alternatively, a data buffer similar to data buffer 48 may be provided to buffer input (fill) data until the underlying evicted cache block has been read." Mentions buffering (holding) data (cache line data).
and communicating a probe miss to a master. (¶ 0025) “If a miss is detected by the L2 cache 14, or the memory transaction is noncacheable, the memory controller 16 may access the memory 26 to perform the read or write operation.” Mentions detection (communication) of a miss.

Rowlands may not teach the first coherent master, after the coherent slave processes the cache line eviction data: to receive a command to hold the cache line eviction transaction based on an indication of a hazard condition; to receive a coherency probe for cache line data corresponding to the memory address associated with the cache line eviction data, the coherency probe originating from a request for the cache line data from a second coherent master; to communicate a probe miss to the second coherent master; and to communicate a read data request to the coherent slave to provide updated cache line data corresponding to the cache line eviction data to the second coherent master.

Eyole teaches the first coherent master, after the coherent slave processes the cache line eviction data: to receive a command to hold the cache line eviction transaction based on an indication of a hazard condition; {¶ 0095) “the hazard detection circuitry 333 of the coalescing circuitry tracks this access until completion and if a write notification pertaining to this cache line is received whilst it is still in-flight, the hazard detection circuitry takes remedial action…If the external apparatus is waiting for an acknowledgement signal before it proceeds to perform the write, and ordering rules define that the local load being performed should complete first, then the hazard detection circuitry delays the sending of the corresponding acknowledgement signal until after the cache line has been retrieved.” Wherein the external apparatus (coherent master) waits (holds) until the load of the cache line (cache line eviction data) is complete. Wherein acknowledgement occurs dependent on detection (indication) of a Hazard.  
to receive a coherency probe for cache line data corresponding to the memory address associated with the cache line eviction data, the coherency probe originating from a request for the cache line data from a second coherent master (¶ 0095) Wherein the hazard circuitry detects a hazard from overlapping operations on cache data (the same memory address for eviction is also being read).

Rowlands and Eyole are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Rowlands and Eyole before him or her to modify the cache eviction of Rowlands to include the hazard detection circuitry of Eyole. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing memory collisions. (Eyole ¶ 0067) Therefore, it would have been obvious to combine Rowlands and Eyole to obtain the claimed invention as specified in the instant application claims.

Eyole may not teach communicating a read data request to the coherent slave to provide updated data corresponding to the eviction data to the second coherent master

Pierson teaches the first coherent master to communicate a read data request to the coherent slave to provide updated cache line data corresponding to the cache line eviction data to the second coherent master (¶ 0061, 0062, 0065) "the multi-core shared memory controller (MSMC) 700 may need to snoop the other coherent masters to retrieve the latest copy of that cache line." , "FIG. 8 illustrates an interface 800 between one of the processing cores 610 and multi-core shared memory controller 700…and provides all the handshake and signal information needed for communication with processing core 610 as a slave." , "Multiplexer 826 selects either the write data or the Snoop data to transmit to multi-core shared memory controller 700." Wherein one of multiple masters is snooped to provide the latest copy (updated) cache line to another (second) master. Wherein the data is sent (read) via the snoop data line before the write (eviction) is finalized and the mux select is understood as equivalent to a request.

Rowlands, Eyole and Pierson are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Rowlands, Eyole and Pierson before him or her to modify the cache eviction of Rowlands to include the hazard detection circuitry of Eyole and the snooping of Pierson. he suggestion and/or motivation for doing so would be obtaining the advantage of avoiding memory deadlocks. (Pierson ¶ 0022) Therefore, it would have been obvious to combine Rowlands, Eyole and Pierson to obtain the claimed invention as specified in the instant application claims.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rowlands, further in view of Eyole and Marathe (US Patent Application 2013/0047163).

Regarding claim 16, Rowlands teaches holding cache line eviction data (¶ 0035 - 0041) Mentions delaying (holding) eviction block (line data).

Rowlands may not teach the first coherent master, after the coherent slave processes the cache line eviction data: to receive a command to hold the cache line eviction transaction based on an indication of a hazard condition; -45-AMD Reference No.: 200058-US-NPto determine the hazard condition is false; and to release the hold on the transaction.

Eyole teaches the first coherent master, after the coherent slave processes the cache line eviction data: to receive a command to hold the cache line eviction transaction based on an indication of a hazard condition; {¶ 0095) “the hazard detection circuitry 333 of the coalescing circuitry tracks this access until completion and if a write notification pertaining to this cache line is received whilst it is still in-flight, the hazard detection circuitry takes remedial action…If the external apparatus is waiting for an acknowledgement signal before it proceeds to perform the write, and ordering rules define that the local load being performed should complete first, then the hazard detection circuitry delays the sending of the corresponding acknowledgement signal until after the cache line has been retrieved.” Wherein the external apparatus (coherent master) waits (holds) until the load of the cache line (cache line eviction data) completes. Wherein acknowledgement occurs dependent on detection (indication) of a Hazard. 
and to release the hold on the transaction (¶ 0095) Wherein the acknowledgement enables (releases) the write (eviction).

Rowlands and Eyole are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Rowlands and Eyole before him or her to modify the cache eviction of Rowlands to include the hazard detection circuitry of Eyole. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing memory collisions. (Eyole ¶ 0067) Therefore, it would have been obvious to combine Rowlands and Eyole to obtain the claimed invention as specified in the instant application claims.

Burns may not teach to determine the hazard condition is false.

Marathe teaches to determine the hazard condition is false. (¶ 0013) “In response to determining that the detected possible atomicity violation is a false positive rather than an actual atomicity violation…the transformation of a code section corresponding to the false positive may be reversed.” Wherein the atomicity violation (hazard) is deemed as false.

Rowlands, Eyole and Marathe are analogous art because they are from the same field of endeavor in computer memory. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Rowlands, Eyole and Marathe before him or her to modify the cache eviction of Rowlands to include the hazard circuitry of Eyole and the false positive detection of Marathe. The suggestion and/or motivation for doing so would be obtaining the advantage of reducing complications due to hazards. (Marathe ¶ 0030) Therefore, it would have been obvious to combine Rowlands, Burns and Marathe to obtain the claimed invention as specified in the instant application claims.

Response to Arguments

Applicant's arguments filed May 31, 2022 have been fully considered but they are not persuasive. 

Regarding claim 1, applicant argues (see pages 16 – 18) Rowlands does not teach processing the received cache line eviction data over a prioritized channel by updating a memory with the cache line eviction data. Examiner respectfully disagrees.
	Applicant points to Rowlands (¶ 0041), specifically, “Alternatively, a data buffer similar to data buffer 48 may be provided to buffer input (fill) data until the underlying evicted cache block has been read.”. Applicant suggests the priority arbitration bus is only used for reading, and therefore, cannot write to a memory. However, Rowlands (¶ 0041) states “the L2 cache 14 may be given priority arbitration on the bus 24 to perform eviction write transactions” which indicates an eviction write transaction. Further, Rowlands (¶ 0056) “The L2 cache 14 begins arbitrating for the bus 24 to perform the write transaction for the eviction.” which states more explicitly the bus is used for eviction write transactions. Therefore, Rowlands teaches the limitations as claimed.

With respect to applicant's arguments regarding the remaining independent claims, the arguments rely on the allegation that independent claim 1 is patentable and, therefore, for the same reasons the remaining independent claims are also patentable. However, as addressed above independent claim 1 is not patentable, thus, applicant's arguments with respect to the remaining independent claims are not persuasive.

With respect to applicant's arguments regarding the remaining dependent claims, the arguments rely on the allegation that the independent claims are patentable and, therefore, for the same reasons the dependent claims are patentable. However, as addressed above, the independent claims are not patentable, thus, applicant's arguments with respect to the remaining dependent claims are not persuasive.

Applicant's arguments filed May 31, 2022 in regards to 112(f) claim interpretation have been fully considered but they are not persuasive. 

	Applicant argues the terms “coherent master” and “coherent slave” have specific structural meaning. However, applicant specification does not provide a specific definition of the terms “coherent master” and/or “coherent slave”.  Furthermore, the terms “coherent master” and “coherent slave” do not have a general definition in the art. Applicant is reminded a 112(f) claim interpretation is not a rejection, but rather a claim interpretation clarification. The terms “coherent master” and “coherent slave” as seen in the 112(f) analysis were found to be generic with functional language. Therefore, the 112(f) is appropriate as the structure pointed to by applicant is not recited in the claims but rather the specification. The 112(f) claim interpretation will be held.

Applicant's arguments filed in regards to 112(a) and 112(b) rejections have been fully considered and are persuasive. Applicant has provided the specific structure in the specification for the terms “coherent master” and “coherent slave”. Therefore, the 112(a) and 112(b) rejections have been withdrawn.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J FARLOW whose telephone number is (571)272-1692. The examiner can normally be reached 7:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J FARLOW/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137